IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00138-CV

PERRY PRICE,
                                                          Appellant
v.

AMOS PHILLIPS AND KAITLYN PHILLIPS,
                                                          Appellees



                          From the 52nd District Court
                             Coryell County, Texas
                          Trial Court No. DC-16-44889


                          MEMORANDUM OPINION


      Appellant, Perry Price, filed an unopposed motion to dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1). Dismissal of this appeal would not prevent a party from seeking

relief to which it would otherwise be entitled. The motion is granted, and the appeal is

dismissed.



                                               JOHN E. NEILL
                                               Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted; appeal dismissed
Opinion delivered and filed May 22, 2019
[CV06]




Price v. Phillips                          Page 2